DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment, filed 4/8/21, has been entered. Claims 1-20 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST 
The application has been amended as follows:
In the Claims:
In claim 1, line 3, after “selectively moved”, the following was inserted -- vertically or at an incline --. 
In claim 1, line 8, before “towards the drill floor”, the following was inserted -- vertically or at an incline --. 
In claim 2, line 3, after “selectively moved”, the following was inserted -- vertically or at an incline --. 
In claim 3, line 4, after “as the movable platform moves”, the following was inserted -- vertically or at an incline --. 
In claim 4, line 4, after “the movable platform moves”, the following was inserted -- vertically or at an incline --. 
In claim 12, line 2, after “moving”, the following was inserted -- , vertically or at an incline, --. 
In claim 12, line 5, after “the movable platform moves”, the following was inserted -- vertically or at an incline --. 
In claim 12, line 10, after “moving”, the following was inserted -- vertically or at an incline --. 
In claim 12, line 13, before “towards the drill floor”, the following was inserted -- vertically or at an incline --. 

In claim 17, line 5, after “selectively moved”, the following was inserted -- vertically or at an incline --. 
In claim 18, line 2, after “selectively moved”, the following was inserted -- vertically or at an incline --. 
In claim 20, line 2, before “towards the drill floor”, the following was inserted -- vertically or at an incline --. 
Allowable Subject Matter
Claims 1-20 are allowed.
 The following is an examiner’s statement of reasons for allowance: Stewart et al. (US 20180274307), Laitolais et al. (US 20090126941), Nouwens et al. (US 20120195716), and Belik (US 20110103922) appear to be the closest art when viewing the claimed structures and methods. This art discloses movable platforms, configured to move to and from a drill floor, a roughneck configured to make up or break out a threaded joint, and a support member configured to provide support to the tubular. Although tubular handling within the drilling rig is well-known in the art, the art does not disclose the detailed recitations herein including the specific vertical or inclined movement of the movable platform when combined with the remaining recited structure and method steps. The examiner finds that, at the time that the invention was made, it would not have been within routine skill to glean the combined limitations of the instant invention, from the art, without the benefit of hindsight reasoning or extensive experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
5/7/2021